Latimer, Judge
(concurring in part and dissenting in part):
*634I concur in the opinion excepting that portion which holds that a new review is required and from that I dissent.
I believe the Court errs grievously when it fails to give due consideration to the varied duties and responsibilities of a staff judge advocate and his capacity to perform what on the surface appear to be conflicting obligations. By law and by regulation, he is cast in a role which requires military, judicial, and administrative functions and to hold the performance of one type of work bars him from performing another is to destroy the effectiveness of the office. In connection with his military duties, he is advisor to his commanding officer on legal matters, including those dealing with military justice. Ai'ticle 6(b) of the Uniform Code of Military Justice, 10 USC § 806, directs that convening authorities shall at all times communicate directly with their staff judge advocates or legal officers in matters relating to the administration of military justice. Conversely, a staff judge advocate has only the authority to act for or on behalf of the commander, and he must consult with him and obtain his approval before any action can be taken on those duties belonging to the commander which cannot be delegated. In this sphere of activity, there is a relationship between the two which requires some degree of partisanship for, whether we like it or not, in this capacity the lawyer cannot sit on the fence. He must take a position on one side of the question.
As to his administrative functions, he is chief spokesman for the commanding officer on all legal matters, and it is his duty to supervise the administration of justice within the command. When he wears that hat, he must see that military justice is properly and expeditiously rendered and that it is not miscarried against either the accused or the Government. He must make certain that both trial and defense counsel perform their duties in an appropriate manner and advise and consult with them on particular cases. There are many procedural and substantive law questions which he may be required to discuss with them before seeking a decision from his superior. He must keep informed of the status of cases, and he must proceed on his own initiative to institute reforms that will improve the administration of justice within the command. Finally, he is the legal conduit between the commander and other officers and men of the organization.
A staff judge advocate wears his judicial robes when he reviews charges before trial by general court-martial, reviews records of general courts-martial after trial, reviews records of special courts-martial involving bad-conduct discharges, and examines records of trial by special and summary courts-martial.
I have not intended to list all of the numerous duties of a staff judge advocate, but I have mentioned sufficient to show that he must be able to combine the talents of an advisor with the accomplishments of a judge. His advice, counsel, and recommendations may be necessary on many matters collateral to the guilt or innocence of an accused awaiting or on trial, and yet he must review the final product. Accordingly, he must be mentally disciplined and equipped not to permit his preliminary conclusions to distort his judgment on final review, and I am not willing to find he cannot make the adjustment. The necessity for having to do so can be well illustrated by the codal requirements themselves. Article 34 of the Code, 10 USC § 834, requires that, before directing a trial by general court-martial, the convening authority must refer the record to his legal advisor for consideration and advice. Cast in that role, the staff judge advocate must form an opinion on the weight and reliability of the evidence, and he must advise his commander on the desirability of ordering the case to be tried on the merits. Before doing that, he must obviously form some opinion about the weight of the evidence, the credibility of the probable witnesses, and the possibility that the Government will establish a prima facie case of guilt. Congress apparently did not believe that that much prior participation would warp his *635judgment on final review, for it went on to direct that he review the record after trial. In fact, by so doing, I believe it fair to say Congress paid a definite accolade to those who were serving in that office, and expressly recognized their ability to remain dispassionate and objective. And I point out that the current enactments reaffirm the well-recognized and longstanding practice under prior applicable statutes. Moreover, we have reached similar conclusions in other areas. In United States v Haimson, 5 USCMA 208, 17 CMR 208, we held that some prior participation by a staff judge advocate in assisting trial counsel in preparing a case properly is not disqualifying, and we even suggested that he might aid both parties. Furthermore, in United States v De Angelis, 3 USCMA 298, 12 CMR 54, we rejected a contention that a staff judge advocate was disqualified to review a record of trial for the reason that he furnished advice to a pretrial investigating officer. In that instance, we announced a principle — perhaps overlooked in the case at bar — that a staff judge advocate has some responsibility for the administration of military justice within the command and noted it would be incongruous were he to be immobilized until he finally acted on the record.
At this late date and with many seemingly conflicting duties placed on his shoulders by law and regulations, it seems to me to be paradoxical for us to hold that he forfeits his right to wear his judicial robe merely because he has previously worn the gown of an advisor. Certainly, it remains for us to deal practically with the peculiarities of the military service and to cut our coat from the cloth furnished by Congress. It is my belief that in this instance we fail to do just that.
Before relating the testimony I find in this record, I believe it advisable to further develop my concept on one facet of the staff judge advocate assignment. One of the principal purposes of detailing a lawyer to serve on the staff of a senior commander is to take off the latter’s shoulders the myriad of details encountered in administering military justice. A commander must be burdened with the incidents of battle, but he should not be bothered with all the infinite problems incident to the trial of criminal cases. His clearing house for that purpose is the office of the staff judge advocate and, if the latter cannot be consulted for preliminary advice, recommendations, or assistance without being disqualified from performing his other statutory duties, then I say the commanding officer is the only person to whom anyone may go. That solution merely complicates the problem for, if that comes about, then there will be a well-beaten path to the commander’s office by those who seek information, advice, or help, and he then may find himself in the disqualified class because once he acts on a preliminary question, he will be charged with failing to give the finalized record an impartial review. In this particular instance, if the staff judge advocate is disqualified because he agreed to recommend some reduction in the sentence, I see no escape from a holding that the convening authority comes within the incapacitation, for he approved the recommendation. I am certain he knew the reason for the requested clemency and, under the rationale of this case, he could not approve the recommendation unless he accepted the fact that the witness would tell the truth. The end result of that line of reasoning is that clemency canot be extended to those who offer to aid the Government in its prosecution of crime.
That brings me to the facts of this case. My associates say the staff judge advocate’s actions had the earmarks of advocacy and zealous prosecution. I fail to see those markings, and I quote the record as it pertains to this problem:
“Cross Examination
“Questions by the Individual Defense Counsel:
“Q. Cates, what have you been promised to come in here and testify against Albright?
“A. What have I been promised?
“Q. Yes; did anybody say that they would do something for you ?
*636“A. I cannot say that I have been promised anything.
“Q. Have they not promised you that they would reduce your sentence to twenty-five years?
“A. I cannot say that they promised to reduce my sentence to twenty-five years, because they have not promised me.
“Q. You know that you are under oath, do you not?
"A. I know I am under oath.



“Q. Has anybody told you at all that they would recommend reducing your sentence to twenty-five years if you came in and testified?
“A. Yes, I have been told that they would recommend that.
“Q. Who told you that?
“A. Who told me that?
“Q. Yes.
“A. Well, I was told that the general would.
“Q. What was that?
“A. I was told that the general would.
“Q. You were told that the general would do that; who told you that?
“A. Captain Flake [the trial counsel].
“Q. Captain Falke [sic] told you that? Did anybody else tell you that?
“A. The Judge Advocate.
“Q. Who is that?
“A. I do not know his name.
“Q. Was that in Stuttgart?
“A. With the 7th Headquarters.
“Q. Is he a full colonel?
“A. That is right.
“Q. And he called you in?
“A. Yes, he called me in.
“Q. Was it Colonel Urquhart [the staff judge advocate] ?
“A. I do not know.
“Q. And were you present before him?
“A. Yes, sir.
“Q. And he said that he would recommend twenty-five years if you came in and testified against Al-bright?
“A. Well, he did not tell me that he would recommend me twenty-five years if I just testify.
“Q. So they said that they would recommend a little less?
“A. He said he would recommend a little less.
“Q. What do you expect?
“A. Well, I do expect that he would recommend that, I do expect so.
“Q. You do expect some lowering of the sentence?
“A. I do.
“Q. You expect a little lower then twenty-five years, do you not?
“A. I do not know if it would be more than twenty-five years.
“Q. Did you not tell me when you talked to me that you would not testify unless he promised that?
“A. No, sir.
“Q. You did not say that to me this morning?
“A. No, I did not.
“Q. Did they promise to punish you or not lower your sentence if you did not testify?
“A. They did not promise to punish me in no way.”
All I find in that testimony is that trial counsel had consulted with the witness about testifying for the Government if some leniency were to be recommended in his behalf. I have every reason to believe that this discussion was with the concurrence of the witness’s legal counsel, and that is an acceptable practice in most American jurisdictions. The matter was then discussed with the staff judge advocate who, after talking with the witness to verify his willingness, agreed to make a recommendation to the convening authority that some leniency be extended for the assistance. If that much participation is diqualifying, then I pose this question: To whom in the military service does trial counsel go to discuss the question of obtaining the authority to offer leniency for the testimony of a prospective witness? If the answer is, to the convening authority, then I sense a holding that he cannot act on the final review.
I would affirm the decision of the board of review.